DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on February 7, 2022 and July 13, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	Six (6) sheets of drawings were filed on July 13, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, 11, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valera et al. (US 2016/0041387 A1).
Regarding claims 1 and 11; Valera et al. discloses head-mounted display device (see paragraph 1) configured to be disposed in front of at least one eye of a user (this is inherently how head-mounted display devices are configured), wherein the head-mounted display device comprises a display unit (a display unit is inherently part of a head-mounted display device, HMD) and a waveguide (see Figure 5 and the abstract), wherein: the display unit (HMD) is configured to provide an image beam (24); and the waveguide is configured to transmit the image beam (24) to the at least one eye of the user, comprising:
the waveguide (see Figure 5 and the abstract) configured to transmit an image beam (see paragraph 1), wherein the waveguide comprises
a plate (optical waveguide part 11; see Figure 5), 
at least one coupling-in prism (input prism unit 13; see paragraph 39) and 
a plurality of microstructures (plurality of micro-prisms 32; see paragraph 64), 
wherein: 
the plate (11) has a first surface (bottom surface 15 of 11 in Figure 5) and a second surface (top surface 14 of 11 in Figure 5), and 
the image beam (24) enters the plate (11) through the first surface (15); 
the at least one coupling-in prism (13) is located on the second surface (14), 
wherein 
the coupling-in prism (13) has a first inclined surface (see Figure 5), and 
the image beam (24) is reflected by the first inclined surface and then transmitted in the plate (11); and 
the plurality of microstructures (32) are located on the second surface (14), 
wherein 
each of the plurality of microstructures (32) has a second inclined surface (see Figure 5), 
the image beam is reflected by the second inclined surface (see Figure 5) and then exits from the first surface (15) of the plate (11), and
 a difference between a refractive index of the coupling-in prism and a refractive index of the plurality of microstructures is less than 0.05 (the refractive index of the prisms may be chosen to be 1.805, such that the difference is 0, which is less than 0.05.  
Regarding claims 3 and 13; the first inclined surface (inclined surface of prism 13) of the coupling-in prism (13) is inclined relative to the second surface (14) to form a first included angle, the second inclined surface (inclined surface of micro-prisms 32) of the plurality of microstructures is inclined relative to the second surface (14) to form a second included angle, and the first included angle and the second included angle are equal or the first included angle and the second included angle have a difference less than 3 degrees (the first and second angles are equal; see Figure 5; see paragraphs 47, 64 and 65; the prism 13 and micro-prism 32 are inclined at the same angle).  
Regarding claims 4 and 14; each of the plurality of microstructures (32) has a reflective layer (reflective coating 18), the reflective layer is located on the second inclined surface (see Figure 5), and the reflective layer (18; see paragraph 62) is a specular reflective layer (see Figure 5).  
Regarding claims 10 and 20; the plurality of microstructures (prisms 32 with reflective coatings 18 thereon) form a micromirror array (see Figure 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Valera et al. (US 2016/0041387 A1). 
Regarding claims 2 and 12; Valera et al. discloses the waveguide of claims 1 and 11 as discussed above, but does not disclose that a refractive index of the plate is greater than the refractive index of the coupling-in prism and the refractive index of the plurality of microstructures.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a light guide plate with any desired refractive index to improve image quality and/or resolution, including providing a plate with a refractive index greater than the refractive index of the coupling-in prism and the refractive index of the microstructures to provide for increased image resolution and quality due to the increased density of the optical medium having a higher refractive index, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claims 5 and 15; Valera et al. the waveguide of claims 1 and 11 as discussed above, but does not disclose a compensation layer, covering the second inclined surface of the plurality of microstructures, wherein the compensation layer forms a first plane on a side away from the second inclined surface of the plurality of microstructures, and the first plane is parallel to the first surface and the second surface.  The examiner takes official notice that planarization layer or layers that compensate for height differences to provide smooth surfaces are well known to one of ordinary skill in the optical waveguide art.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a compensation layer, covering the second inclined surface of the plurality of microstructures, wherein the compensation layer forms a first plane on a side away from the second inclined surface of the plurality of microstructures, and the first plane is parallel to the first surface and the second surface for the purpose of providing a compensation layer for the purpose of compensating for height differences of the optical waveguide assembly due to the presence of the microstructures on the waveguide plate surface and providing a smooth, planarized surface to the optical waveguide assembly such that the assembly may be easily incorporated into a head-up display device with smooth surfaces, since planarization layers provided for height compensation to form smooth surfaces are known and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 6 and 17; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the compensation layer as discussed above, wherein a height of the plurality of microstructures exceeds one-tenth of a height of the plate, such that the compensation layer covers an entire area of the second surface of the plate, and in an area on the second surface of the plate where the coupling-in prism is provided, the compensation layer is located between the coupling-in prism and the plate for the purpose of providing a smooth surface to the optical waveguide assembly including the optical waveguide plate and the microstructures formed thereon by compensating for height differences caused by the presence of the microstructures, since planarization layers provided for height compensation to form smooth surfaces are known and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding claims 7 and 18; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the compensation layer as discussed above, wherein a height of the plurality of microstructures is less than one-tenth of a height of the plate, such that the compensation layer covers an area on the second surface of the plate where the plurality of microstructures are provided or an entire area of the second surface of the plate, and in an area on the second surface of the plate where the coupling-in prism is provided, the compensation layer is located between the coupling-in prism and the plate for the purpose of providing a smooth surface to the optical waveguide assembly including the optical waveguide plate and the microstructures formed thereon by compensating for height differences caused by the presence of the microstructures, since planarization layers provided for height compensation to form smooth surfaces are known and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claims 8 and 16; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the compensation layer of the same material as the plate for the purpose of obtaining desired optical transmission results, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung et al. (US 11,100,309 B2) discloses an optical waveguide plate device (100) including an in-coupling prism (310) and out-coupling microstructures (64);
Masuda (US 2020/0257034 A1) discloses a light guide plate and image display device (see the entire disclosure);
Wang et al. (US 8,189,263 B1) discloses an image waveguide (see the entire disclosure); and
DeJong (US 2010/0111472 A1) discloses a waveguide plate display with a pupil expanding input coupler (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874